[Cite as State ex rel. Cool v. Clark, 2014-Ohio-284.]




                             STATE OF OHIO, MAHONING COUNTY

                                    IN THE COURT OF APPEALS

                                          SEVENTH DISTRICT


STATE ex rel. THOMAS COOL,                              )
                                                        )      CASE NO.     13 MA 167
        RELATOR,                                        )
                                                        )         OPINION
        - VS -                                          )           AND
                                                        )      JUDGMENT ENTRY
SARAH BROWN CLARK,                                      )
YOUNGSTOWN MUNICIPAL                                    )
COURT CLERK,                                            )
                                                        )
        RESPONDENT.                                     )


CHARACTER OF PROCEEDINGS:                                   Petition for Writ of Mandamus.


JUDGMENT:                                                   Petition for Writ of Mandamus Dismissed
                                                            As Moot.


APPEARANCES:
For Relator:                                                Attorney Gary Van Brocklin
                                                            P.O. Box 3537
                                                            Youngstown, Ohio 44513-3537


For Respondent:                                             Attorney Anthony Donofrio
                                                            Deputy Law Director
                                                            26 South Phelps Street
                                                            Youngstown, Ohio 44503


JUDGES:
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite
Hon. Mary DeGenaro

                                                            Dated: January 21, 2014
[Cite as State ex rel. Cool v. Clark, 2014-Ohio-284.]


PER CURIAM:


        ¶{1}     On October 23, 2013, Relator Thomas Cool filed a petition for writ of
mandamus against Respondent Sarah Brown Clark in her capacity as Clerk of the
Youngstown Municipal Court. In the writ, Relator, a licensed surety bail bond agent,
claims that he attempted to register his agency as a bonding agent for Youngstown
Municipal Court but Respondent failed to accept that registration.        He claims that
Respondent is under a clear legal duty pursuant to R.C. 2905.87 “to register Relator
as a Surety Bail Bonding Agent and Company and to accept Bail Bonds written by
Relator.”
        ¶{2}     Respondent filed an answer and affirmative defense on November 20,
2013. She asserted that the registration has been accepted, but at that point Relator
had not yet been added to the list of court-registered surety bail bond agents.
Respondent indicated that the list would be updated on December 1, 2013 and Relator
would be included on that list. Respondent then asked this court to dismiss the writ as
moot.
        ¶{3}     On November 29, 2013, we issued an order requiring Respondent to file
a copy of the December 1, 2013 list with our court. Relator was informed that within
10 days from the date of the filing of the list he could file a motion with this court
presenting arguments as to why the writ should not be deemed moot and dismissed.
        ¶{4}     On December 12, 2013 Respondent complied with our order and filed a
copy of the list. Relator has not filed any response to that filing.
        ¶{5}     In order to be entitled to a writ of mandamus, a Relator must establish:
(1) a clear legal right to the requested relief, (2) a clear legal duty on the part of the
respondent to provide such relief, and (3) the lack of an adequate remedy in the
ordinary course of law. State ex rel. Zimmerman v. Tompkins, 75 Ohio St. 3d 447, 448,
663 N.E.2d 639 (1996).
        ¶{6}     We do not need to address whether any of these elements are met.
Respondent has already performed; the list filed with this court indicates that Relator’s
registration has been accepted and that he is on the list of court registered surety bail
bond agents. Mandamus will not compel the performance of a duty that has already
                                                                                -2-


been performed. State ex rel. Kreps v. Christiansen (2000), 88 Ohio St. 3d 313, 318,
725 N.E.2d 663 (2000). Thus, the petition for writ of mandamus is moot and is hereby
dismissed.
      ¶{7}   Final Order. Clerk to serve notice as provided by the Civil Rules. Costs
taxed against Relator.



Vukovich, J., concurs.
Waite, J., concurs.
DeGenaro, J., concurs.